___________

                                    No. 96-1034
                                    ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Arkansas.
Ronald Wayne Thomas,                    *
                                        *         [UNPUBLISHED]
              Appellant.                *

                                    __________

                      Submitted:    August 1, 1996

                           Filed:   August 27, 1996
                                    __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                    ___________


PER CURIAM.


     After a jury found Ronald Wayne Thomas guilty of one count of
possession with intent to distribute cocaine base in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(C), the district court sentenced him to 151 months
imprisonment and three years supervised release.      On appeal, Thomas argues
that the district court improperly assessed a two level increase for
possession of a revolver, pursuant to U.S.S.G. § 2D1.1(b)(1).


     We agree with the district court's assessment of the § 2D1.1(b)(1)
increase.     The revolver in question--a .357 magnum--was found underneath
the mattress in the bedroom of Thomas's apartment at the time of his
arrest.     Police also found a container of crack cocaine in the adjacent
bathroom.    The proximity of
Thomas, the drugs, and the revolver established a sufficient nexus between
the revolver and Thomas's criminal activity.   See U.S.S.G. § 2D1.1(b)(1),
comment. (n.3) (increase applies if weapon is present, unless clearly
improbable that weapon was connected with offense); United States v. Betz,
82 F.3d 205, 210-11 (8th Cir. 1996) (government showed sufficient nexus
between weapon and criminal activity where drugs and guns were accessible
and on premises from which defendant conducted drug-related activities).
Contrary to Thomas's suggestion, the increase was proper even though the
revolver was unloaded.   See United States v. Overstreet, 5 F.3d 295, 297
(8th Cir. 1993) (per curiam) (rejecting challenge to increase on ground
that weapon was not dangerous as it was not loaded); United States v.
Rowley, 975 F.2d 1357, 1363-64 (8th Cir. 1992) (affirming increase where
unloaded weapons found where defendant also kept drugs).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-